DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/22/2020 and 01/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
In this case, the abstract should be within the range of 50 to 150 words in length.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 1 does not include reference number 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0142628 to Okada et al. in view of US Patent Application Publication 2002/0073726 to Hasebe et al.
With respect to claim 1, Okada et al. teach a method for controlling the temperature of a battery assembly, 
wherein the battery assembly 3 is thermally coupled to an integrated sorption heat storage means, 
wherein thin, evacuated cooling plate 8 with cooling spacers 15 (sorption units) are installed by a direct thermal contact around or at each individual battery 1 of the battery assembly 3, which the cooling plate 8 with cooling spacers 15 (sorption units) is in connection to cooling pipe 6 (a closed vacuum sorption system) via an expansion valve 23 (one or more valves), wherein the cooling plate 8 with cooling spacers 15 (the sorption units) act as a cooling system (a battery-integrated sorption heat storage means), and 
wherein in a desorption phase of the cooling system (the sorption heat storage means), heating of the cooling plate 8 with cooling spacers 15 (the sorption material) by desorbing a coolant (a fluid) during a heat output of the battery assembly 3 is performed during electrical discharging and/or electrical charging, 

wherein in the case of a required resorption of the coolant (the fluid) in the cooling plate 8 with cooling spacers 15 (the sorption material), independent heating of the battery 1 may be executed by means of the released resorption heat, 
during the resorption of the coolant (the fluid) in cooling plate 8 (the sorption material), the coolant (the fluid) is supplied from the condenser 22 (a fluid storage means) in gaseous form, wherein the evaporation heat needed for the transition into the gaseous form is extracted from a condenser (Okada et al.: Sections [0029] and [0042]; Figs. 1-6). 

Okada et al. do not specifically teach the method, wherein during the electrical charging of the battery assembly, the desorption of the fluid is performed, wherein the desorbed fluid outputs the condensation heat output during the condensation to an existing air-conditioning unit, wherein the evaporation heat needed for the transition into the gaseous form is extracted from a condenser of the existing air-conditioning unit, characterized in that the sorption heat storage means is operated by a first fluid and the existing air-conditioning unit by a second fluid, wherein the first fluid and the second fluid are different, wherein the condenser of the air-conditioning unit is applied by the fluid of the sorption heat storage means via a heat exchanger, in particular a heat pipe.
However, Hasebe et al. teach a cooling system comprising an air conditioner condenser 21, wherein during the electrical charging of the battery assembly 14, the desorption of refrigerant (the fluid) is performed, wherein the refrigerant (the desorbed fluid) outputs the condensation heat output during the condensation to an air conditioner (an existing air-
It would have been obvious as of the effective filing dated of the claimed invention to have modified Okada et al. with the above teaching from Hasebe et al. with the motivation of having a means such an air conditioner of vehicle is one of the common heat sink component for the battery system.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0142628 to Okada et al. in view of US Patent Application Publication 2011/0020676 to Kurosawa.
With respect to claim 6, Okada et al. teach a device for controlling the temperature of a battery assembly 3, comprising a cooling system (a sorption heat storage means) is having a coolant (a fluid) and a cooling plate 8 with cooling spacers 15 (sorption units), wherein the battery assembly 3 is designed as a heat source for thermally heating the cooling plate 8 with cooling spacers 15 (the sorption material) contained in the cooling system (the sorption heat storage means) for the desorption of the coolant (the fluid), and wherein the cooling system (the sorption heat storage means) is designed as a heat sink for heating the battery 1 independently by 

Okada et al. do not specifically teach the device comprising a sorption heat storage means that is electrically coupled to the battery assembly.
However, Kurosawa teaches the controller 423 controls the charging of the battery device 512 and the operation of the cooling and warming device 513 (Kurosawa: Section [0148]). In this case, both the battery device (the battery assembly) and the operation of the cooling and warming device 513 (the sorption heat storage means) are electrically coupled to each other via the controller 423.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Okada et al. with the above teaching from Kurosawa with the motivation of having a means such the controller would regulate the temperature of the battery according to the status of the battery. 

With respect to claim 7, Okada et al. teach the device, characterized in that a heat exchanger 25 (a condenser) in cooling liquid (a heat sink) is provided for liquefying the fluid (Okada et al.: Section [0043]; Fig. 7). 

With respect to claim 8, Okada et al. teach the device, characterized in that the cooling system (the sorption heat storage means) is formed as a plurality of cooling spacers 15 (adsorber elements) integrated into the battery assembly 3, wherein the cooling spacers 15 (the adsorber 

With respect to claim 9, Okada et al. teach the device, characterized in that the cooling system (the sorption heat storage means) is arranged outside around the battery assembly 3, wherein the cooling pipe 6 (the vapor channel) contains the cooling plate 8 (the adsorber elements) (Okada et al.: Sections [0029] and [0042]; Figs. 1-6).

With respect to claim 10, Okada et al. teach the device, characterized in that cooling spacers 15 (heat-conducting elements) are guided out from the cooling pipe 6 (the vapor channel) starting from the cooling plate 8 (the adsorber elements) (Okada et al.: Sections [0029] and [0042]; Figs. 1-6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0142628 to Okada et al. in view of US Patent Application Publication 2011/0020676 to Kurosawa in further view of US Patent Application Publication 2009/0123819 to Kim.
With respect to claim 5, Okada et al. further teach an expansion valve 23, Okada et al. does not specifically teach the method, characterized in that the sorption heat storage means and the existing air-conditioning unit are operated by the same fluid, wherein the sorption heat storage means is switched into the circuit of the existing air-conditioning unit via a valve arrangement. 

It would have been obvious as of the effective filing dated of the claimed invention to have modified Okada et al. with the above teaching from Kim with the motivation of having a means such an air conditioner of vehicle is one of the common heat sink component for the battery system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        2/12/2022